DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 06/16/2022, with claims 1 and 5-8 pending, and 2-4 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument/remark with respect to claims 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 are directed to more than one statutory class.  In general, claims are either directed to a “process” or a “machine” but instead claim 5 and 6 rather embrace or overlap two different statutory classes of invention.  In light of the amendments, both claim 5 and claim 6 are directed to a method and apparatus/system.  In other words, claims 5 and 6 recite in part “an unexpected situation scenario realization method for maintenance and performance evaluation of a traffic information collection apparatus comprising: providing an unexpected situation scenario realization system, the system comprising:” (emphasis added). This language renders the claims indefinite because a person of ordinary skill in the art is unable to interpret the metes and bounds of the claims in order to understand how to avoid infringement. 
Furthermore, claims 7 and 8 are rejected based on their dependency and for incorporating the errors of independent claims 5 and 6, respectively. Hence, to further compact prosecution of this application and to the best of the Examiner’s understanding, claims 5-8 have been rejected, see below.

Allowable Subject Matter
The indicated allowability of claim 4 is withdrawn in view of the newly discovered references to Manfredi, US 3,956,111.  Rejections based on the newly cited reference as follow.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson—US 2014/0195102, in view of Kim—US20180162384, in view of KR2012-00619, in view of Dulberg et al. —US 2020/0242922, hereinafter “Dulberg” and in further view of Manfredi—US 3,956,111. 

As per claim 1.  An unexpected situation scenario realization system for maintenance and performance evaluation of a traffic information collection apparatus comprising: 
a central control device provided inside a vehicle to realize and control an unexpected situation scenario (Nathanson (N): see at least Figure 1-which illustrates “vehicle 10”  with control devices “OBU” and “smart phone” along with para. 23-24- “By doing so, each vehicle can establish a set of neighboring vehicles from which notifications of driving maneuvers, such as sudden braking or lane changes, can be judged to represent potential threats. The neighborhood of any vehicle changes dynamically, and the IEEE 802.11 channel on which monitoring is carried out, changes according to dynamically changing conditions on the road, as would be the case on exiting one freeway to enter another." and para. 62-63, 65).
Nathanson is silent on having a camera provided in a rear and a front of the vehicle. Yet, Kim teaches a camera provided in a rear and a front of the vehicle, respectively, to film the unexpected situation scenario (Kim (K): para. 26-27- “The
environment information detector 110 may be configured to detect surrounding environment information of a vehicle....The imaging device 111 may be configured to
capture/acquire image information regarding objects located in all surrounding directions of the vehicle.”). Since environmental and situational awareness surrounding
a vehicle is critical, the sensing and evaluating change in the surrounding environment
of the vehicle could potentially avoid an imminent collision with a static or dynamic object. 
Thus, the modification of Nathanson in view of Kim is achieved by retrofitting the
vehicle taught by Nathanson with the camera configuration taught by Kim. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the
results would be predictable to one of ordinary skills in the art of data processing for
vehicles, navigation and relative location. Based on the above findings, it would have
been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to combine the teachings of Kim with the invention of Nathanson
because such combination will provide a technique for the vehicle to “sense whether the
change in the ... environment [has] occurs” ([0007], Kim).
Nathanson teaches a central control device, an algorithm and a processor see at
least para. 92-93 along with the above cited sections. While Kim teaches a processes
and controller/control unit see at least para. 20-21. However, both Nathanson and Kim
are silent on process an algorism of the realized unexpected situation scenario. Yet,
KR2012-0061912 teaches a controller that is associated with the central control device
to process an algorism of the realized unexpected situation scenario (KR2012-0061912:
p. 5, last para - p. 6, para. 4—“In addition, the controller 7 determines the accident situation based on the generated panoramic image or the radar signal transmitted from the multifunction imaging apparatus 3.... In addition, the controller 7 analyzes the radar
signal transmitted from the multifunction imaging apparatus 3 using a preset radar
detection algorithm to detect the location information of the detected objects, and
generates a 'situation' based on the detected location information”), and a traffic information collection apparatus installed in a road side to sense the realized unexpected situation and collect traffic information (KR2012-0061912: describes this claimed element as such p. 9, para. 5— “As shown in FIG. 9, when an arbitrary object A is located on the road away from the detection area S, the speed based determination module 772 of the sudden situation determination unit 77 may determine the position of the arbitrary object A .... Since it is determined that the sudden situation has occurred because the speed is ‘0’, the position information detector 78 detects the coordinate information where the object A is located and transmits the coordinate information to the multifunction photographing apparatus 3 together with the tracking camera driving data.", p. 11, para. 4).
Thus, the combination of Nathanson in view of Kim in further view of KR2012-0061912 is achieved by programming executable program instructions to be executed by the processor, controller/control unit or the like. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would
be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to combine Nathanson modified by Kim with the teachings of KR2012-0061912 because such combination will provide a technique for the vehicle to “sense whether the change in the ... environment [has] occurs” ([0007], Kim). 
Both Nathen and Kim are silent on wherein the unexpected situation scenario that is realized via the central control device is one of sudden stop, reverse-driving, pedestrian emergence or falling object emergence. Yet, KR2012-0061912 teaches wherein the unexpected situation scenario that is realized via the central control device is one of sudden stop, reverse-driving, pedestrian emergence or falling object emergence (KR2012-0061912: see at least p. 9 teaches that “[a]s shown in FIG. 9, when an arbitrary object A [e.g. a fallen object] is located on the road away from the detection area S, the speed-based determination module 772 of the sudden situation determination unit 77 may determine the position of the arbitrary object A. FIG. Since it is determined that the sudden situation has occurred because the speed is '0', the position information detector 78 detects the coordinate information where the object A is located and transmits the coordinate information to the multifunction photographing apparatus 3 together with the tracking camera driving data.”).
Thus, the combination of Nathanson in view of Kim in further view of KR2012-0061912 is achieved by programming executable program instructions to be executed by the processor, controller/control unit or the like. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nathanson modified by Kim with the teachings of KR2012-0061912 because such combination will provide a technique for the vehicle to “sense whether the change in the ... environment [has] occurs”.
Nathanson, Kim, and KR2012-0061912 are silent on wherein a RF receiver that transmits and receives data with a pedestrian detection apparatus of a pedestrian positioned on road is further provided to the vehicle at a time of performance evaluation in an unexpected situation of the pedestrian emergence of the traffic information collection apparatus. Yet, Dulberg teaches wherein a RF receiver that transmits and receives data with a pedestrian detection apparatus of a pedestrian positioned on road is further provided to the vehicle at a time of performance evaluation in an unexpected situation of the pedestrian emergence of the traffic information collection apparatus (Dulberg (D): see at least para. 218-227-“Tracking Pedestrian Based on Mobile Emissions” along with 157, 172,188).
Thus, the combination of Nathanson, Kim and KR2012-0061912 in further view
of Dulberg is achieved by programming an executable program instructions to be executed by the processor, controller/control unit or the like. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art of data processing for vehicles,
navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to combine Nathanson, Kim and KR2012-0061912 with the teachings
of Dulberg because such combination will provide a technique for “to generate a regional live dynamic map with accurate relative positioning of various road users ii 5
from different locations” ([0127], Dulberg).
	Nathanson, Kim, KR2012-0061912, and Dulberg are silent on wherein a magnetic electromagnet that loads or drops the falling object using electromagnetic force is further provided to the vehicle for the performance evaluation of an unexpected situation of the emergence of a falling object by the traffic information collection apparatus; however, Manfredi teaches wherein a magnetic electromagnet that loads or drops the falling object using electromagnetic force is further provided to the vehicle for the performance evaluation of an unexpected situation of the emergence of a falling object by the traffic information collection apparatus (Manfredi: see at least col. 1, lns. 43-56 and col. 5, lns. 40-62, along with FIGS. 1-2 and the Abstract ).

As per claim 5. In light the amendments, claim 5 incorporates the language of claim 1 into the body of claim 5. Hence, claim 5 is the method claim that is perform by the system claim 1; therefore, claim 5 is rejected under the same rationale of claim 1.  Furthermore, the following elements are rejected as followed:  
waiting of the vehicle in a middle inside a detection area of the traffic information collection apparatus (Dulberg (D): see at least para. 423-“For example, for a vehicle in a near vicinity of the accident (e.g., within a range of 20 meters), the vehicle can be slowed down until being slowed or fully stopped and/or a heading direction may be changed.” along with para. 444- “... at least one road user stopped in a roadway while other road users continue to move around the stopped user, which may indicate a vehicle failure or disabled vehicle”), 
inputting a specification of the traffic information collection apparatus (D: see at
least para. 114-115-“The stored data may be used as an input to an Artificial
Intelligence (Al) machine for determining information about intersection 105, such as
lane lines, driving habits, danger level, and more”), 
inputting into a central control device information provided by the vehicle being driven (D: para. 127—“Whenever the regional system 300 and/or local system 100
detects a dangerous situation, the system may send warning information directly to the vehicles, for example, in a Vehicle-to-Infrastructure (V21) framework.” along with para. 308, 333),
 automatically stopping a distance measurement in the central control device when a distance is 500 meters at maximum from the traffic information collection apparatus (D: see at least para. 423), 
realizing of a falling object sudden stop scenario by a passenger of the vehicle dropping the falling object in a second section (Here it well known for a passenger of a
vehicle to realize via hearing, seeing and/or feeling that an object once attached to a vehicle has fallen off.), 
making a sudden stop of the vehicle in a third section (D: “The presence of virtual
barricade 1204 may cause first vehicle 1100 to initiate a full emergency brake [e.g. a sudden stop] and prevent it from entering intersection 1104.”), 
recording in the central control device dropping time and sudden stop time of the falling object (D: see at least para. 181), 
terminating of the falling object sudden stop scenario at a moment that the vehicle deviates away from 500 meters once the vehicle is suddenly stopped (D: see at
least para. 423), and 
saving images via a camera installed on the vehicle (D: see at least para. 230).
Dulberg is silent on teaching that the vehicle makes a U-turn. However, KR2012-
0061912 teaches classifying into a first section to a fifth section after a re-measured result value is produced once the vehicle is U-turned (KR2012-0061912: see at least p. 5, last para- p. 6, first para.; p. 8, para. 14-15. Along with p.2, para. 4 which teaches a range.), and 
converting into a vehicle reverse-driving mode and realizing the falling object sudden stop scenario when the vehicle that is U-turned again enters a 500-meter detection area (KR2012-0061912: see at least p. 5, last para- p. 6, first para.; p. 8, para. 14-15. Along with p.2, para. 4 which teaches a range.)
Thus, Dulberg in view of KR2012-0061912 is achieved by programming
executable program instructions to be executed by the processor, controller/control unit
or the like. Furthermore, all the claimed elements would continue to operate in the same
manner. Therefore, the results would be predictable to one of ordinary skills in the art of
data processing for vehicles, navigation and relative location. Based on the above
findings, it would have been obvious to try, by one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of KR2012-0061912 with the invention of Dulberg because such combination will provide a technique for detecting various traffic event (p.8, last para., KR2012-0061912).

As per claim 6. In light the amendments, claim 6 incorporates the language of claim 1 into the body of claim 6. Hence, claim 6 is the method claim that is perform by the system claim 1; therefore, claim 6 is rejected under the same rationale of claim 1.  Furthermore, the following elements are rejected as followed:  

waiting of the vehicle in a middle inside a detection area of the traffic information collection apparatus, inputting a specification of the traffic information collection apparatus (Dulberg (D): see at least para. 423-“For example, for a vehicle in a near vicinity of the accident ( e.g., within a range of 20 meters), the vehicle can be slowed down until being slowed or fully stopped and/or a heading direction may be changed.”), 
inputting into a central control device information provided by the vehicle being driven (D: para. 127—“Whenever the regional system 300 and/or local system 100
detects a dangerous situation, the system may send warning information directly to the
vehicles, for example, in a Vehicle-to-Infrastructure (V21) framework.” along with para. 308,333), 
automatically stopping a distance measurement in the central control device when a distance is 500 meters at maximum from the traffic information collection apparatus (D: see at least para. 423), 
realizing of a pedestrian emergence scenario by a passenger entering any section (D: para. 14-“The at least one processor may determine from the plurality of
electromagnetic emissions in the at least the first band, locations of pedestrians in a vicinity of the intersection and determine from the plurality of electromagnetic emissions in the at least the second band, locations of automobiles in a vicinity of the intersection.”
along with 15,115,141), 
recording in the central control device pedestrian entrance information obtained from a pedestrian detection apparatus provided in the pedestrian (D: para. 185—“The system 1600 may store the location of the crosswalk in a memory or database as a virtual object. System 1600 may determine whether vehicle 1601 Bis travelling at a speed such that it may stop if a pedestrian enters the crosswalk. In some embodiments, system 1600 may determine the presence and/or movement of one or more pedestrians or other non-vehicle road users from electromagnetic emissions from a cellular phone or smart device associated with the one or more pedestrians”) 
verifying whether a pedestrian is continuously detected once the vehicle enters the any section that the pedestrian enters (D: see at least para. 199 "For example, while
receivers 1810A and 1810B may be located around intersection 1805, they may
simultaneously monitor and receive electromagnetic emissions and data from multiple
intersections surrounding intersection 1805), and 
saving images via a camera installed on the vehicle (D: see at least para. 162, 230 315, 401 ).
Dulberg is silent on teaching that the vehicle makes a U-turn. However, KR2012-
0061912 teaches classifying into a first section to a fifth section after a re-measured result value is produced once the vehicle is U-turned, (KR2012-0061912: see at least p. 5, last para- p. 6, first para.; p. 8, para. 14-15. Along with p.2, para. 4 which teaches a range.)
Thus, Dulberg in view of KR2012-0061912 is achieved by programming
executable program instructions to be executed by the processor, controller/control unit
or the like. Furthermore, all the claimed elements would continue to operate in the same
manner. Therefore, the results would be predictable to one of ordinary skills in the art of
data processing for vehicles, navigation and relative location. Based on the above
findings, it would have been obvious to try, by one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of KR2012-0061912 with the invention of Dulberg because such combination will provide a technique for detecting various traffic event (p.8, last para., KR2012-0061912).

As per claim 7. The unexpected situation scenario realization method for maintenance and performance evaluation of a traffic information collection apparatus according to claim 5, 
wherein a type and a detection distance of the traffic information collection apparatus are inputted when a specification of the traffic information collection apparatus is inputted (KR2012-0061912: see at least p. 11, para. 4-10 along with p. 13).

As per claim 8. The unexpected situation scenario realization method for maintenance and performance evaluation of a traffic information collection apparatus according to claim 6, 
wherein a type and a detection distance of the traffic information collection apparatus are inputted when a specification of the traffic information collection apparatus is inputted (KR2012-0061912: see at least p. 11, para. 4-10 along with p. 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/           Examiner, Art Unit 3661                                                                                                                                                                                             
/SZE-HON KONG/Primary Examiner, Art Unit 3661